This appeal was instituted in the court below to accomplish the rescission of a real estate purchase and sale contract; to have adjudicated a vendee's lien for the amount of the payments made plus the value of improvements, or, failing in this, to require the assignee of the vendor to accept the sum of $500.00 in full settlement of complainants' liability under the contract and execute to vendee named therein good and sufficient conveyance of the property free from incumbrances.
Demurrer to the Bill of Complaint was over-ruled and on final hearing after testimony was taken decree was entered in conformity with the prayer for rescission and adjudication of vendee's lien.
The demurrer should have been sustained as the Bill of Complaint was without Equity and the allegations thereof showed that the complainants remedy, if any, was an action at law for breach of contract.
The evidence did not make a case entitling the complainant to relief in equity and on final hearing the Bill of Complaint should have been dismissed without prejudice as to either party to pursue such action at law as might appear available.
The decree is reversed with directions that such order of dismissal be entered. It is so ordered.
Reversed.
BUFORD, C.J. AND WHITFIELD, ELLIS AND DAVIS, J.J., concur.
BROWN, J., dissents.
TERRELL, J., not participating. *Page 297